 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11

12    RAUL GARZA,                                       Case No. 1:17-cv-01388-LJO-BAM
13           Plaintiff,                                 ORDER REGARDING PLAINTIFF’S
                                                        MOTION FOR CERTIFICATE OF
14           v.                                         APPEALABILITY
15    CALIFORNIA SENATORS,                              (Doc. No. 8)
      CALIFORNIA HOUSE OF
16    REPRESENTATIVES and BARACK
      OBAMA,
17
             Defendants.
18

19

20          Plaintiff Raul Garza (“Plaintiff”), a state prisoner appearing pro se and in forma pauperis,

21   filed this civil rights action on October 16, 2017, challenging the implementation of “Obamacare”

22   as threatening his First Amendment right to free speech. (Doc. No. 1.) On June 4, 2018, the Court

23   dismissed this action, with prejudice, due to Plaintiff’s failure to state a cognizable claim. (Doc.

24   No. 6.) Judgment was entered on June 4, 2018. (Doc. No. 7.) On April 25, 2019, Plaintiff filed a

25   motion for certificate of appealability. (Doc. No. 8.)

26          The Federal Rules of Appellate Procedure require applicants in habeas corpus proceedings

27   to obtain a certificate of appealability before an appeal may be taken. Fed. R. App. P. 22(b); 28

28   U.S.C. § 2255. As this is a civil rights action and not a habeas corpus proceeding, this procedure
                                                       1
 1   is not applicable here. See id. Accordingly, Plaintiff’s motion for certificate of appealability (Doc.

 2   No. 8) is hereby disregarded.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     May 1, 2019                                 /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
